Exhibit 10.84

AMENDMENT TO

PURCHASE AGREEMENT

THIS AMENDMENT (the “Amendment”) is by and between Hansen Medical, Inc. (“Buyer”
or “Hansen”) and Plexus Corp., pka Plexus Services Corp. (“Seller” or “Plexus”)
and amends the Purchase Agreement, Agreement No. SS02AUG2007, effective
September 21, 2007, and as amended from time to time between the parties (the
“Agreement”).

WITNESSETH:

WHEREAS, the parties desire to amend the Agreement as set forth below.

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree to amend the Agreement as follows:

 

  1. Amend Introductory Section by updating the parties name(s) and/or addresses
so that it reads as follows:

Plexus Corp.

One Plexus Way

Neenah, WI 54956

Hereinafter referred to as “Seller” or “Plexus”

and

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

Hereinafter referred to as “Buyer” or “Hansen”

 

  2. Amend Section 1 by replacing the first sentence so that it reads as
follows: “This Agreement shall commence and be effective as of September 21,
2007 and shall remain in effect until May 31, 2016, unless terminated sooner
under the provisions set forth herein.”

 

  3. Amend Section 5.5 by replacing the first sentence so that it reads as
follows: “Payment terms shall be net [***] from the date of receipt of invoice
of such Product with a discount of [***].”

 

  4. Amend Section 5 by adding the following new subsection 5.7:

 

  5.7

The parties acknowledge that a certain level of business is required to cover
Seller’s fixed costs during the manufacturing process, and in the event that
certain levels of business fall below those requirements, that Buyer agrees to
compensate Seller for those fixed costs based on the matrix below. Within ten
(10) days after the beginning of each calendar quarter, Seller shall provided
Buyer with a (a) summary of Seller’s Quarterly Production Revenue (as defined
below) from manufacturing Products in the prior calendar quarter, and (b) fixed
cost recovery amount for the previous calendar quarter based on the fixed costs
in the matrix below. Buyer shall issue a purchase order for the fixed cost
recovery amount no later than the twentieth (20th) day of the first month of
each calendar quarter, and Seller shall invoice Buyer accordingly. This process
shall occur every calendar quarter in which the Quarterly Production Revenue is
less than [***]. For purposes of this section, Quarterly Production Revenue
includes revenue from manufacturing printed circuit board assemblies, higher
level assemblies and prototype assemblies, but does not include revenue from
component/material sales or non-reoccurring engineering sales.

 

Quarterly Production Revenue

   Fixed Cost Recovery  

[***]

     [*** ] 

 

  5. Amend Section 6.2 by replacing the first sentence so that it reads as
follows: “Title and risk of loss of Products ordered by Buyer hereunder shall
pass to Buyer, FCA (Seller’s facility) Incoterms 2010.”

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION

 

1



--------------------------------------------------------------------------------

  6. Amend Section 7.6.2 by replacing the introductory paragraph and subsections
a) and b) with the following (for purposes of clarity, subsections c), d) and e)
remain intact):

 

  7.6.2 Excess Components: “Excess Components” shall be defined as 100% of the
on-hand components held by Seller in its inventory for more than [***]. Buyer’s
liability for Excess Components shall be handled with the following process:

 

  a) Seller shall generate a report and provide it to Buyer by the end of the
first week of the second month of each calendar quarter. Buyer and Seller shall
review and agree on as to the report’s accuracy and the dollar value of the
then-current Excess Components, which shall be based upon Seller’s then-current
standard component cost use in the most recent Product quotation. No later than
the end of the second month of each calendar quarter, Buyer shall issue a
purchase order for the agreed upon dollar value, and Seller shall invoice Buyer
accordingly. Buyer shall submit a cash deposit in the amount of such invoice no
later than the last day of the third month of the calendar quarter. The process
shall repeat each calendar quarter. If the Excess Component value increases from
the previous calendar quarter, Buyer shall make an additional deposit to cover
the increase. Similarly, if the Excess Component value decreases from the
previous calendar quarter, Seller shall return by the end of the third month of
the calendar quarter the appropriate portion of the deposit to bring the deposit
in line with the Excess Component value.

 

  b) The cash deposits are paid as security against Buyer’s liability to Seller,
and its affiliates under any contract between them including, but not limited
to, liability for services, manufactured finished goods, work-in-process and
Excess Components and/or Obsolete Components purchased in support of Buyer’s
requests. Seller shall hold this sum as a deposit against such liabilities, with
Seller having the right to apply the amount held in deposit against any such
liabilities at any time upon [***] advance written notice only if Buyer:
(i) becomes insolvent, (ii) files, or has filed against it, a petition in
bankruptcy, (iii) makes an assignment for the benefit of creditors, or
(iv) generally becomes unable to pay its debts as they become due. Seller shall
provide Buyer with an accounting of amounts held on deposit, and payments made
out of deposit, at any time upon reasonable request. Upon written request from
Buyer at any time, Seller shall return to Buyer amounts held on deposit
following satisfaction of any and all outstanding obligations or potential
liabilities of Buyer to Seller; provided, return of such deposit shall provide
Seller with the right and opportunity to perform an updated credit analysis
prior to the acceptance of future orders.

 

  7. Amend Section 8.3 by correcting a typographical error, wherein the last
word of the second sentence incorrectly references “Seller” as opposed to
correctly referencing “Buyer.” The last word of the second sentence is changed
from “Seller” to “Buyer” so the sentence reads as follows: “Seller may terminate
for its convenience and without cause this Agreement and/or any purchase orders
issued against this Agreement at any time in whole or part by delivering [***]
written notice of termination to Buyer.”

 

  8. All other terms and conditions of the Agreement, not inconsistent herewith,
shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute this Agreement as of the date(s) indicated below.

 

Plexus Corp.     Hansen Medical, Inc. By:  

/s/ Todd Kelsey

    By:  

/s/ Bruce Barley

Name:   Todd Kelsey     Name:  

Bruce Barley

  Executive Vice President-Global Customer Services     Title:  

President and CEO

Date:  

9/20/2011

    Date:  

9/29/2011

[***] CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH
THE COMMISSION

 

2